Judgment and order reversed and complaint dismissed, with costs of the action and of this appeal. The only actionable negligence alleged in the complaint is defendant’s failure “to provide and install scaffolding, aprons or other appliances or devices to catch and prevent mortar or other articles from falling upon persons working below.” The evidence introduced on the part of plaintiff fails to establish either that it was customary to have such appliances under the circumstances here disclosed, or that it was practicable to do so. Jenks, P. J., Burr, Carr, Rich and Stapleton, JJ., concurred.